Citation Nr: 1032460	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-24 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's mechanical low back pain for the period 
prior to December 18, 2007.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for the Veteran's mechanical low back pain for the period 
on and after December 18, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from November 2000 to June 2005.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Nashville, 
Tennessee, Regional Office (RO) which, in pertinent part, 
established service connection for mechanical low back pain; 
assigned a 10 percent evaluation for that disability; and 
effectuated the award as of June 24, 2005.  In April 2008, the RO 
increased the evaluation for the Veteran's mechanical low back 
pain from 10 to 20 percent and effectuated the award as of 
December 18, 2007.  

The Board observes that the Veteran has appealed from the initial 
evaluation assigned for her service-connected lumbosacral spine 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a similar appeal and directed that it was specifically 
not a claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issues as entitlement to a 
disability evaluation in excess of 10 percent for the Veteran's 
mechanical low back pain for the period prior to December 18, 
2007, and a disability evaluation in excess of 20 percent for her 
mechanical low back pain for the period on and after December 18, 
2007.  The Veteran is not prejudiced by such action.  The Board 
has not dismissed any issue and the law and regulations governing 
the evaluation of disabilities are the same regardless of how the 
issue is styled.  




FINDINGS OF FACT

1.  Prior to December 18, 2007, the Veteran's service-connected 
lumbosacral spine disability was objectively shown to be 
manifested by no more than lumbosacral spine degenerative disc 
disease and S1 impingement; chronic low back pain with radiation 
into the left lower extremity; lumbar spine scoliosis; and 
functional impairment.  

2.  On and after December 18, 2007, the Veteran's 
service-connected lumbosacral disability was objectively shown to 
be manifested by no more than lumbosacral spine degenerative disc 
disease and S1 impingement; chronic low back pain with radiation 
into the lower extremities; a range of motion of forward flexion 
to 38 degrees with pain, extension to 80 degrees with pain, right 
lateral bending to 30 degrees, left lateral bending to 30 degrees 
with pain, and rotation to 30 degrees with pain, bilaterally; 
lumbar spine tenderness to palpation; 2+ knee jerks; absent ankle 
jerks; and normal spinal curvature and symmetry.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, but no higher, for 
the Veteran's mechanical low back pain for the period prior to 
December 18, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 
5243 (2009).  

2.  The criteria for an evaluation in excess of 20 percent 
evaluation for the Veteran's mechanical low back pain for the 
period on and after December 18, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a), 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 5243 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that the Department of 
Veterans Affairs (VA) will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  The notice must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  In reviewing the Veteran's claim, the Board observes 
that the RO issued VCAA notices to the Veteran in January 2005, 
December 2005, and May 2008 which informed her of the evidence 
generally needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and effective date 
for an initial award of service connection; what actions she 
needed to undertake; and how the VA would assist her in 
developing her claim.  The January 2005 VCAA notice was issued 
prior to the August 2005 rating decision from which the instant 
appeal arises.  Although several notices were issued after the 
rating decision, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Accordingly, VA had no further duty to notify in this 
claim once service connection was granted.

The VA has attempted to secure all relevant documentation to the 
extent possible.  The Veteran was afforded multiple VA 
examinations for compensation purposes.  The examination reports 
are of record.  The Veteran was afforded a hearing before a VA 
hearing officer. The hearing transcript is of record.  There 
remains no issue as to the substantial completeness of the 
Veteran's claim.  All relevant facts have been developed to the 
extent possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any duty 
imposed on the VA, including the duty to assist and to provide 
notification, has been met as set forth above.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Consequently, the Board now turns to the merits of the 
Veteran's claim.  

II.  Historical Review

The Veteran's service treatment records reflect that she was 
diagnosed with mechanical low back pain.  The report of a 
February 2005 pre-discharge VA examination for compensation 
purposes notes that the Veteran was diagnosed with chronic low 
back pain.  In August 2005, the RO established service connection 
for mechanical low back pain; assigned a 10 percent evaluation 
for that disability; and effectuated the award as of June 24, 
2005.  In April 2008, the RO increased the evaluation for the 
Veteran's mechanical low back pain from 10 to 20 percent; 
effectuated the award as of December 18, 2007; granted service 
connection for left lower extremity radiculopathy; assigned a 10 
percent evaluation for that disability; and effectuated the award 
as of February 28, 2006.  In November 2008, the RO denied service 
connection for bowel incontinence and bladder incontinence.  

III.  Evaluation

Disability evaluations are determined by comparing the Veteran's 
current symptomatology with the criteria set forth in the 
Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  Lumbosacral spine strain and 
limitation of motion are to be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
evaluated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R.§ 4.25.  

The General Rating Formula for Diseases and Injuries of the Spine 
directs that a 10 percent evaluation is warranted where there is 
either forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; forward flexion of the 
cervical spine greater than 30 degrees but not greater than 40 
degrees; a combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; a 
combined range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with loss of 
50 percent or more of the height.  A 20 percent evaluation 
requires either forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; the combined 
range of motion of the cervical spine not greater than 170 
degrees; or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation 
requires forward flexion of the cervical spine of 15 degrees or 
less or favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation will be assigned for either unfavorable 
ankylosis of the entire cervical spine; forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent disability evaluation is 
warranted for incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months.  A 20 percent evaluation requires incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months.  A 40 percent evaluation 
requires incapacitating episodes having a total duration of at 
least four weeks, but less than six weeks during the past 12 
months.  A 60 percent evaluation requires incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months.  

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode was a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5243 (2009).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7 (2009).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009).  

A.  Period Prior to December 18, 2007

A February 2005 VA examination report indicates that the Veteran 
reported constant low back pain which is a 3/10 with flare-ups 
once every four to five months with pain at a 9/10 which would 
last to four days and then decrease to a 5/10.  She could not sit 
for more than 20 minutes and was slow to bend over.  There was no 
other loss of function.  She had stiffness but no weakness or 
fatigability.  The back condition did not affect how long or how 
far she could walk.  She missed one day of work in the prior 12 
months due to her back condition.  She could not stand or sit for 
a prolonged period of time and when she had a flare up she would 
have to be allowed to sit and stand at her job as needed.  
Physical examination revealed complaints of increasing pain 
between 65 and 85 degrees of flexion.  Extension was 30 degrees 
with grimace at the end.  Lateral to the right was 35 degrees 
with grimace at the end of motion and to 35 degrees on the left 
without pain.  Rotation bilaterally was to 40 degrees without 
pain.  On repetitive motion, she did not have pain on lateral to 
the left, but complained of pain on flexion, extension and 
lateral to the right.  There was no lack of endurance, weakness 
or fatigability.  After repetitive motion, she reported increased 
pain between 75 degrees and 80 degrees.  Extension was to 35 
degrees, lateral motion bilaterally was to 35 degrees, rotation 
to the right was 35 degrees and to the left 40 degrees with no 
pain.  She had tenderness to palpation of the mid lower lumbar 
spine but no posture abnormalities, fixed deformity or spasm.  
Musculature was normal.  The diagnosis was chronic low back pain.  

A September 2005 VA treatment record notes that the Veteran 
complained of low back scoliosis with discomfort.  On 
examination, the Veteran exhibited slight lumbar spine scoliosis.  
The Veteran was diagnosed with chronic low back pain and a 
"history of scoliosis."  

In her September 2005 notice of disagreement (NOD), the Veteran 
advanced that her low back pain had increased in severity since 
the February 2005 VA examination for compensation purposes.  

In a January 2006 written statement, the Veteran asserted that 
her chronic low back disability was manifested by decreased 
mobility; curving of the spine to the right; an inability to 
stand for more than 15 minutes; and difficulty sitting, lifting, 
and driving a car.  

A February 2006 VA treatment record notes that the Veteran 
complained of chronic lumbosacral spine pain with radiation into 
the left lower extremity.  On examination, the Veteran exhibited 
left paraspinal tenderness.  An impression of radicular pain was 
advanced.  

A May 2006 VA treatment record conveys that the Veteran 
complained of low back pain.  An assessment of chronic low back 
pain with scoliosis and left lower extremity radicular pain was 
advanced.  

VA clinical documentation dated in August 2006 notes that the 
Veteran complained of low back pain which radiated down both 
lower extremities.  She reported that she had to "crawl this 
morning because her legs wouldn't hold her weight."  She was 
diagnosed with "low back pain exacerbation, probably muscle 
spasm" and lower back spinal stenosis.  A contemporaneous VA 
computerized tomography study of the lumbosacral spine revealed 
L5-S1 disc bulging.  

In her August 2006 Appeal to the Board (VA Form 9), the Veteran 
asserted that an increased evaluation for her low back disorder 
was warranted based on her "extreme pain" and the "affect on 
gait & prolonged sitting."  

An October 2006 magnetic resonance imaging of the lumbosacral 
spine revealed findings consistent with lumbosacral spine 
degenerative disc disease.  A June 2007 VA evaluation notes that 
the Veteran complained of chronic radiating low back pain with 
left lower extremity numbness and tingling.  On examination, the 
Veteran was noted to be "able to bend forwards and backwards" 
and to exhibit tenderness over the lumbosacral spinous process.  
The Veteran was diagnosed with lumbosacral spine degenerative 
disc disease.  

VA clinical documentation dated in October 2007 indicates that 
the Veteran complained of chronic low back pain.  She was noted 
to have a history of lumbosacral spine degenerative disc disease 
and S1 impingement.  

At an October 2007 hearing before a VA hearing officer, the 
Veteran testified that she experienced progressive chronic low 
back pain which radiated into both lower extremities.  She stated 
that her spinal disability severely affected her vocational, 
domestic, and marital activities.  

The Board has reviewed the relevant evidence of record including 
the Veteran's testimony and written statements on appeal.  Prior 
to December 18, 2007, the Veteran's service-connected lumbosacral 
spine disability was objectively shown to be manifested by no 
more than lumbosacral spine degenerative disc disease and S1 
impingement; chronic low back pain with radiation into the left 
lower extremity; and lumbar spine scoliosis.  The VA examination 
results showed that the Veteran had flexion to 85 degrees with 
increasing pain between 65 degrees and 85 degrees.  Although 
range of motion was greater than 60 degrees on flexion, and the 
combined range of motion was greater than 120 degrees, she did 
have pain on motion on flexion, extension, and lateral motion to 
the right, to include on repetitive use.  Accordingly, the Board 
finds that taking into consideration the objective findings of 
painful motion and the Veteran's reports of pain, to include on 
flare-ups, as well as limitations on prolonged standing and 
sitting, the Veteran's lumbosacral spine disability more nearly 
approximated the criteria for a 20 percent evaluation, prior to 
December 18, 2007, under the General Rating Formula for Diseases 
and Injuries of the Spine during the relevant time period.  
However, in the absence of evidence of functional limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or less; 
favorable ankylosis of the entire thoracolumbar spine; or any 
incapacitating episodes, the Board concludes that a 20 percent 
evaluation and no higher is warranted for the Veteran's 
lumbosacral spine disability for the period prior to December 18, 
2007.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243 
(2009).  In making this determination, the Board has taken into 
account pain on motion, to include on repetitive use, in 
assigning the 20 percent evaluation.  However, as she did not 
have limitation of motion, to include on repetitive use and due 
to pain, to 30 degrees of flexion, a higher rating is not 
warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

For the entire period of time covered by this claim that is prior 
to December 18, 2007, the Veteran's lumbosacral spine disability 
meets the criteria for a 20 percent evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.  

B.  Period on and after December 18, 2007

At a December 18, 2007, VA examination for compensation purposes, 
the Veteran complained of constant, moderate to severe chronic 
low back pain which radiated down her left lower extremity and 
incontinence.  She did not report any specific flare-ups.  The 
Veteran was observed to have an antalgic gait.  She could walk a 
few feet to 50 yards.  She had missed one day of work in the 
prior year.  On examination of the lumbosacral spine, the Veteran 
exhibited a range of motion of forward flexion to 38 degrees 
limited by pain, extension to 80 degrees with pain at the end of 
the range of motion, right lateral bending to 30 degrees, left 
lateral bending to 30 degrees with pain at the end of the range 
of motion, and rotation to 30 degrees with pain at the end of the 
range of motion, bilaterally; lumbar spine tenderness to 
palpation; 2+ knee jerks; absent ankle jerks; and normal spinal 
curvature and symmetry.  She did not have muscle spasms.  Deluca 
factors were noted to be negative.  The Veteran was diagnosed 
with lumbar degenerative disc disease with left radiculopathy and 
neurogenic bowel and bladder.  

A February 2008 VA treatment record states that the Veteran 
complained of chronic low back pain with fecal and urinary 
incontinence.  An assessment of "L5-S1 disc herniation and 
neural impingement with recent urinary and fecal incontinence" 
was advanced. 

A March 2008 VA neurosurgical evaluation notes that the Veteran 
complained of chronic radiating low back pain and urinary 
incontinence with coughing and laughing of six months' duration.  
The treating VA physician opined that:

I also do not feel that her urinary 
incontinence is related to any spinal 
pathology and would ask that her primary 
care physician consider possible stress 
incontinence as the etiology of this issue 
in this patient.  

In an April 2008 addendum to the VA examination report, the 
examiner reported that the Veteran returned for clarification.  
She had range of motion to 40 degrees on flexion and extension to 
30 degrees.  The remainder of her range of motion was the same as 
noted in the examination report.  The Deluca factors were again 
noted to be negative.  

In a September 2008 written statement, the Veteran advanced that 
her low back disorder was manifested by chronic low back pain 
which was exacerbated by prolonged walking, sitting, and riding 
in a car.  

The report of a November 2008 VA genitourinary VA examination for 
compensation purposes advanced "that the incontinence of bowel 
and bladder are less likely than not caused by the disc disorder 
at L5/S1."  The Veteran reported that she had missed two weeks 
of work in the past year due to medical appointments.  

On and after December 18, 2007, the Veteran's lumbosacral spine 
disability alone has been objectively shown to be manifested by 
no more than lumbosacral spine degenerative disc disease; 
moderate to severe chronic low back pain with radiation into the 
lower extremities; a range of motion of forward flexion to 38 
degrees with pain, extension to 80 degrees with pain, right 
lateral bending to 30 degrees, left lateral bending to 30 degrees 
with pain, and rotation to 30 degrees with pain, bilaterally; 
lumbar spine tenderness to palpation; and normal spinal curvature 
and symmetry.  The Veteran's urinary and fecal incontinence has 
been determined not to be associated with her lumbosacral spine 
degenerative disc disease.  Service connection for urinary 
incontinence and fecal incontinence has been denied.  

The Board acknowledges that the Veteran's lumbosacral spine 
disability is clearly productive of functional impairment due to 
pain.  The objective and subjective manifestations and complaints 
of pain were considered in assigning the 20 percent evaluation.  
In the absence of evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less; favorable ankylosis of 
the entire thoracolumbar spine; or any incapacitating episodes, 
the Board concludes that the current 20 percent evaluation 
adequately reflects the Veteran's current lumbosacral spine 
disability picture.  Again, although pain on motion has been 
considered and the examiner reported that she had flexion to 38 
degrees limited by pain, this fits squarely within the criteria 
for a 20 percent evaluation.  As her lumbosacral spine 
symptomatology falls directly within the criteria for a 20 
percent evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243, a higher evaluation is denied.  

The Board has considered whether staged ratings are warranted but 
finds that the evidence does not show that a rating higher than 
30 percent is warranted for distinct periods of time covered by 
this appeal.  At no point in time does the evidence show that a 
higher rating is warranted.  

Regarding an extraschedular evaluation, under Thun v. Peake, 22 
Vet App 111 (2008), there is a three-step inquiry for determining 
whether an appellant is entitled to an extraschedular rating. 
First, the Board must first determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms." Third, if the rating schedule is inadequate to evaluate a 
appellant's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the appellant's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation is inadequate.  A comparison 
between the level of severity and symptomatology of the 
appellant's lumbar spine disability with the established criteria 
found in the rating schedule shows that the rating criteria 
reasonably describes the appellant's disability level and 
symptomatology; as discussed above, the rating criteria considers 
loss of motion as well as pain on motion.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the appellant does not exhibit other related factors 
such as those provided by the regulation as "governing norms." 
The record does not show that the appellant has required frequent 
hospitalizations for the disability.  Additionally, the evidence 
does not show marked interference with employment.  Although she 
has to avoid prolonged sitting and standing and has reported that 
she missed work due to the spine disability, the assignment of a 
20 percent evaluation contemplates that there is commensurate 
interference with industrial capabilities.  Moreover, there is no 
evidence of an exceptional or unusual clinical picture.  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
(2009) is not warranted.


	(CONTINUED ON NEXT PAGE)



ORDER

A 20 percent evaluation for the Veteran's mechanical low back 
pain for the period prior to December 18, 2007, is granted 
subject to the law and regulations governing the award of 
monetary benefits.  

An evaluation in excess of 20 percent evaluation for the 
Veteran's mechanical low back pain for the period on and after 
December 18, 2007, is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


